

113 HR 3151 IH: Promoting Assistance with Transitional Help Act
U.S. House of Representatives
2013-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3151IN THE HOUSE OF REPRESENTATIVESSeptember 19, 2013Mr. Reed (for himself, Mr. Kelly of Pennsylvania, Mr. Young of Indiana, and Mr. Griffin of Arkansas) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend title IV of the Social Security Act to modify the State maintenance of effort requirement, and for other purposes.1.Short titleThis Act may be cited as the Promoting Assistance with Transitional Help Act.2.Modification of State maintenance of effort requirement(a)In generalSection 409(a)(7)(B)(i)(I) of the Social Security Act (42 U.S.C. 609(a)(7)(B)(i)(I)) is amended—(1)in item (aa), by inserting before the period at the end the following: , but not including (except as provided in item (dd)) cash assistance provided to families that would be eligible for assistance under the State program funded under this part but for the application of section 408(a)(7); and(2)by redesignating items (dd) and (ee) as items (ee) and (ff) and inserting after item (cc) the following:(dd)Transitional assistance provided to families that would be eligible for assistance under the State program funded under this part but for the application of section 408(a)(7) in an amount not more than the amount necessary to replace the loss of any food assistance, rent assistance, low-income energy assistance, and childcare assistance lost as a result of increased family income from earnings or child support payments, for not more than 1 year after such loss..(b)Effective dateThe amendments made by subsection (a) shall apply with respect to qualified State expenditures made by a State in any fiscal year that begins on or after October 1, 2014.